Stephens, J.,
dissenting. This is a suit against G. Bingham Bache, the petition alleging that he executed the contract sued upon. If the contract is his, either as a matter of law or upon its proof as a fact, then the petition alleges a cause of action *817against him as the defendant, and was improperly dismissed on demurrer. To sustain the view of the majority of the court holding that no cause of action is set out on the contract against the defendant, it must be held as a matter of law that the contract is the contract of the Olds Motor Works, executed through the defendant as its agent. I do not think the contract demands this construction.
If tested by the signature alone, it clearly is his individual act, since the word “ distributor,” added after his signature, is merely descriptio personae. He does not, in signing, purport to execute the contract even as an agent. Nowhere in the instrument is the Olds Motor Works obligated to perform anything under the contract. The contract can not, therefore, demand the construction that it is the contract of the Olds Motor Works through the defendant as its agent, but, on the other hand, would seem to demand the construction that it is the individual contract of the defendant. If, however, it does not demand this latter construction, but even reasonably authorizes it, it is then a question of fact to be supported by extrinsic evidence as to whose obligation it is. Merchants Bank of Macon v. Central Bank of Georgia, 1 Ga. 418 (44 Am. Dec. 665); 1 Mechem on Agency (2d ed.), § 1150; 1 Am. & Eng. Ency. of Law (2d ed.), 1054.